33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting member which is provided inside the cushion airbag main body (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. U.S. 2007/0235991 (“Yoshikawa”).  Yoshikawa discloses a vehicle seat (100) comprising: 
a seat cushion (abstract) configured to be shifted in a seat up-down direction (abstract, paragraph [0001]) by a tilting mechanism or a lifting mechanism (claim 1); 
a suspended member (13) suspended across framework members that are provided inside the seat cushion, side by side at an interval (12a, 12b) in a seat width direction (fig. 1); 
a cushion airbag main body [0001] provided inside the seat cushion and configured to inflate and deploy upon being supplied with gas; 
a retaining member (33) that is at least partially disposed inside the cushion airbag main body and is configured to retain an inflator (32) that supplies the gas to the cushion airbag main body; and 

In reference to claims 2 – 4, 6, and 10, Yoshikawa further discloses a panel member (20) that is provided on a lower side of the cushion airbag main body (fig. 2, 3) in the seat up-down direction and supports the cushion airbag main body, wherein: the suspended member is disposed on the lower side of the cushion airbag main body in the seat up-down direction, on a rear side of the panel member [0058] in a seat front-rear direction (fig. 3); and the retaining member is disposed on an upper side of the suspended member (fig. 2) in the seat up-down direction, at a rear end portion of an inside of the cushion airbag main body (fig. 2, 3) in the seat front-rear direction; further comprising a cushion airbag cover (40) that covers the cushion airbag main body, wherein the panel member includes a mount part (24, 27) on which a part of the cushion airbag cover or a part of the cushion airbag main body is mounted (fig. 2); further comprising a mounting member (second 34) which is provided inside the cushion airbag main body, on a front side of the retaining member (fig. 1) in the seat front-rear direction, and by which the part of the cushion airbag main body is mounted on the mount part; wherein the transmission member has: a bracket (13) provided on the suspended member; and a fastening member (34) that fastens together the bracket and the retaining member; further comprising a connecting member (second 34) that connects the suspended member and the retaining member to each other.

Claim(s) 1, 2, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. U.S. 2007/0205587 (“Yoshikawa ‘587”).  Yoshikawa ‘587 discloses a vehicle seat (100) comprising: 

a suspended member (13) suspended across framework members that are provided inside the seat cushion, side by side at an interval (12a, 12b) in a seat width direction (fig. 1); 
a cushion airbag main body (30) provided inside the seat cushion and configured to inflate and deploy upon being supplied with gas; 
a retaining member (33) that is at least partially disposed inside the cushion airbag main body and is configured to retain an inflator (32) that supplies the gas to the cushion airbag main body; and 
a transmission member (34) configured to transmit, to the suspended member, a load [0054] that acts on the retaining member when the cushion airbag main body inflates and deploys in a state [0056] where the seat cushion has been shifted upward in the seat up-down direction (fig. 2).
In reference to claims 2, 4, 6, and 10, Yoshikawa ‘587 further discloses a panel member (20) that is provided on a lower side of the cushion airbag main body (fig. 1) in the seat up-down direction and supports the cushion airbag main body, wherein: the suspended member is disposed on the lower side of the cushion airbag main body in the seat up-down direction, on a rear side of the panel member (fig. 1, 2) in a seat front-rear direction (FR); a mounting member (second 34) which is provided inside the cushion airbag main body, on a front side of the retaining member (fig. 1) in the seat front-rear direction and by which the part of the cushion airbag main body is mounted on the main part; and the retaining member is disposed on an upper side of the suspended member (fig. 2) in the seat up-down direction, at a rear end portion of an inside of the cushion airbag main body [0043] in the seat front-rear direction; wherein the transmission member has: a bracket (13) provided on the suspended member; and a fastening member (34) that fastens together the bracket and the retaining member; further comprising a connecting member (second 34) that connects the suspended member and the retaining member to each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa ‘587 in view of Kobayashi et al. U.S. 2020/0377051 (“Kobayashi”).  Yoshikawa ‘587 does not directly disclose details for a cushion airbag cover.  Kobayashi teaches a cushion airbag cover (116) that covers a cushion airbag main body (fig. 5) wherein a panel member (126) includes amount part on which a part of the cushion airbag cover (116) or part of the cushion airbag main body is mounted. Kobayashi further teaches the mount part is a hook part (130) on which the part of the cushion airbag cover or the part of the cushion airbag main body is hung to mount the part of the cushion airbag cover or the part of the cushion airbag main body.  One of ordinary skill in the art at the time the invention was filed would find modifying Yoshikawa ‘587 such that it comprised the cushion cover and mounting hook part in view of the teachings of Kobayashi obvious so as to wrap the airbag cushion and be suitable during travel of the vehicle and before assembly of the airbag to the vehicle [0010].  

Allowable Subject Matter
Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. EP 1792771 discloses an occupant protecting apparatus that reads on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner




/KAREN BECK/               Primary Examiner, Art Unit 3616